 
 
I 
108th CONGRESS
2d Session
H. R. 3833 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Crowley (for himself, Mr. Lewis of Georgia, and Mr. Owens) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Transportation to establish a pilot program to facilitate the use of natural gas buses at public airports through grants for energy demonstration and commercial application of energy technology, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clean Airport Bus Act of 2003.  
2.Establishment of pilot program 
(a)EstablishmentThe Secretary of Transportation shall establish a pilot program for awarding grants on a competitive basis to eligible entities for facilitating the use of natural gas buses at public airports through airport bus replacement and fleet expansion programs under this section. 
(b)RequirementsNot later than 3 months after the date of enactment of this Act, the Secretary shall establish and publish in the Federal Register grant requirements on eligibility for assistance, and on management, transfer, and ultimate disposition of buses, including certification requirements to ensure compliance with this Act. 
(c)SolicitationNot later than 6 months after the date of enactment of this Act, the Secretary shall solicit proposals for grants under this section. 
(d)Eligible recipientsA grant shall be awarded under this section only to a public agency responsible for bus service at a public airport. 
(e)Types of Grants 
(1)In generalGrants under this section may be for the purposes described in paragraph (2), paragraph (3), or both. 
(2)Replacement bus grantsA grant under this section may be used for the acquisition of replacement buses pursuant to subsection (f). 
(3)Fleet expansion bus grantsA grant under this section may be used for the acquisition of not more than 10 buses to expand a fleet of airport buses at any single airport. 
(f)Replacement Bus Grants 
(1)ReplacementFor each bus acquired under a replacement bus grant, 1 older model year bus shall be retired from active service and crushed as provided in paragraph (2). 
(2)Bus acquisitionBuses acquired under a replacement bus grant shall be acquired in the following order: 
(A)First, new buses will replace buses manufactured before model year 1977, and the older buses replaced shall be crushed. 
(B)If all buses manufactured before model year 1977 owned or operated by the grant recipient have been replaced, additional new buses will replace diesel-powered buses manufactured before model year 1991, which shall either— 
(i)be crushed; or 
(ii)be exchanged by the grant recipient for buses manufactured before model year 1977 from another bus fleet, with that bus then being crushed. Exchanges made under subparagraph (B)(ii) shall be made without profit or other economic benefit to the grant recipient. 
(3)Priority of grant applicationsThe Secretary shall give priority to awarding grants to applicants emphasizing the replacement of buses manufactured before model year 1977. 
(g)Conditions of grantA grant provided under this section shall include the following conditions: 
(1)All buses acquired with funds provided under the grant shall be operated as part of the airport bus fleet for which the grant was made for a minimum of 5 years. 
(2)Funds provided under the grant may only be used— 
(A)to pay the cost, except as provided in paragraph (3), of new natural gas airport buses, including State taxes and contract fees; and 
(B)to provide— 
(i)up to 10 percent of the price of the natural gas buses acquired, for necessary natural gas infrastructure if the infrastructure will only be available to the grant recipient; and 
(ii)up to 15 percent of the price of the natural gas buses acquired, for necessary natural gas infrastructure if the infrastructure will be available to the grant recipient and to other bus fleets. 
(3)The grant recipient shall be required to provide— 
(A)in the case of a replacement bus acquired as described in subsection (f)(2)(A) to replace a bus manufactured before model year 1977, 10 percent of the total cost of the bus, but not more than $10,000; 
(B)in the case of a replacement bus acquired as described in subsection (f)(2)(B)(ii) to replace a diesel-powered bus manufactured before model year 1991 for exchange for a bus manufactured before model year 1977, 10 percent of the total cost of the bus, but not more than $10,000; and 
(C)in the case of a replacement bus acquired as described in subsection (f)(2)(B)(i) to replace a diesel-powered bus manufactured before model year 1991, 25 percent of the total cost of the bus, but not more than $25,000. 
(h)BusesFunding under a grant made under this section may be used to acquire only new airport buses— 
(1)with a gross vehicle weight of greater than 14,000 pounds; 
(2)that are powered by a heavy duty engine; 
(3)that emit not more than— 
(A)for buses manufactured in model years 2001 and 2002, 2.5 grams per brake horsepower-hour of nonmethane hydrocarbons and oxides of nitrogen and .01 grams per brake horsepower-hour of particulate matter; and 
(B)for buses manufactured in model years 2003 through 2006, 1.8 grams per brake horsepower-hour of nonmethane hydrocarbons and oxides of nitrogen and .01 grams per brake horsepower-hour of particulate matter; and 
(4)that are powered substantially by electricity (including electricity supplied by a fuel cell), or by liquefied natural gas, compressed natural gas, liquefied petroleum gas, hydrogen, propane, or methanol or ethanol at no less than 85 percent by volume. 
(i)Deployment and distributionThe Secretary shall seek to the maximum extent practicable to achieve nationwide deployment of natural gas airport buses through the program under this section, and shall ensure a broad geographic distribution of grant awards, with a goal of no State receiving more than 10 percent of the grant funding made available under this section for a fiscal year. 
3.Fuel cell bus development and demonstration program 
(a)Establishment of programThe Secretary of Transportation shall establish a program for entering into cooperative agreements with private sector fuel cell bus developers for the development of fuel cell-powered airport buses, and subsequently with not less than 2 public agencies using natural gas-powered airport buses and such private sector fuel cell bus developers to demonstrate the use of fuel cell-powered airport buses. 
(b)Cost SharingThe non-Federal contribution for activities funded under this section shall be not less than— 
(1)20 percent for fuel infrastructure development activities; and 
(2)50 percent for demonstration activities and for development activities not described in paragraph (1). 
(c)FundingNo more than $25,000,000 of the amounts authorized under section 5 may be used for carrying out this section for the period encompassing fiscal years 2004 through 2008. 
(d)Reports to Congress 
(1)Initial reportNot later than 3 years after the date of enactment of this Act, the Secretary shall transmit to Congress a report that— 
(A)evaluates the process of converting natural gas infrastructure to accommodate fuel cell-powered airport buses; and 
(B)assesses the results of the development and demonstration program under this section. 
(2)Updated reportNot later than October 1, 2006, the Secretary shall transmit to Congress a updated version of the report transmitted under paragraph (1). 
4.Definitions In this Act, the following definitions apply: 
(1)Airport busThe term airport bus means a bus operated by a public agency to provide transportation between the facilities of a public airport. 
(2)Public airportThe term public airport has the meaning such term has under section 47102 of title 49, United States Code. 
5.Authorization of appropriations There are authorized to be appropriated to the Secretary of Transportation for carrying out this Act— 
(1)$40,000,000 for fiscal year 2004; 
(2)$50,000,000 for fiscal year 2005; 
(3)$60,000,000 for fiscal year 2006; 
(4)$70,000,000 for fiscal year 2007; and 
(5)$80,000,000 for fiscal year 2008. 
 
